Exhibit 10.1

 

 

 

FIRST AMENDMENT TO LEASE

 

 

 

 

I.

PARTIES AND DATE.

 

This Amendment to Lease (“Amendment”)   dated

 

April 19, 2018

 

, is by and between   THE

 

IRVINECOMPANYLLC,aDelawarelimitedliabilitycompany(“Landlord”),andNOVUS
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

 

 

II.

RECITALS.

 

Landlord and Tenant (as successor in interest to Otic Pharma, Inc., a Delaware
corporation) entered into an office space lease dated September 2, 2015 (the
“Lease”) for space consisting of 5,197 rentable square feet (“Premises”) known
as Suite No. 550 in the building located at 19900 MacArthur Boulevard, Irvine,
California (the “Building”).

 

Landlord and Tenant each desire to modify the Lease to extend the Lease Term,
adjust the Basic Rent, and make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

 

 

III.

MODIFICATIONS.

 

 

A.

Basic Lease Provisions.  The Basic Lease Provisions are hereby amended as
follows:

 

 

1.

Item 5 is hereby deleted in its entirety and the following substituted in
lieu  thereof:

 

 

“5. Lease Term: The Term of this Lease
shall  expire  at  midnight  on  September 30, 2021.”

 

 

2.

Effective as of October 1, 2018, Item 6 shall be amended by adding the
following:

 

Months of Term or Period

Monthly Rate Per Rentable Square Foot

Monthly Basic Rent (rounded to the nearest dollar)

10/1/18 to 9/30/19

$2.97

$15,435.00

10/1/19 to 9/30/20

$3.10

$16,111.00

10/1/20 to 9/30/21

$3.24

$16,838.00

 

 

3.

Effective as of October 1, 2018, Item 7 shall be deleted in its entirety and the
following shall be substituted in lieu thereof:

 

 

“7. Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2019 (the
“Base Year”).

 

Project Cost Base: The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

 

Expense Recovery Period: Every 12 month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.”

 

 

B.

Security Deposit. No additional security deposit shall be required in connection
with this Amendment.

 

 

 

C.

Operating Expenses. Notwithstanding any contrary provision in the Lease,
Landlord hereby agrees that Tenant shall not be obligated to pay Landlord for
Tenant’s Share of Operating Expense excess accruing during the period commencing
October 1, 2018 and ending September 30, 2019.

 

 

 

D.

Parking. Notwithstanding any contrary provision in Exhibit F to the Lease,
“Parking,” during the period commencing October 1, 2018 and ending September 30,
2021, the parking charge for the Parking Passes shall be $50.00 per Parking
Pass  per  month. From and after October 1, 2021, the parking charge shall be at
Landlord’s scheduled parking rates from time to time.

 

 

 

E.

Tenant Improvements.  Landlord shall cause its contractor to make such
improvements  to the Premises as may be specified by Tenant and approved by
Landlord (“Tenant Improvements”). All such improvements shall be set forth at
one time by Tenant as part of a single plan, it being understood that Landlord
shall not be required to undertake multiple jobs. All materials and finishes
utilized in completing the Tenant Improvements shall be Landlord’s building
standard. Should Landlord submit any matter to Tenant for approval, Tenant shall
approve or reasonably disapprove same (with reasons specified) within 3 business
days.

 

 

 

IOPLEGAL-4-444/17/18 - Lease 242678, Amendment 249392 - 1.1

 

1

 

--------------------------------------------------------------------------------

 

 

 

 

Landlord’s total contribution for the Tenant Improvements shall not exceed
$21,655.00 (“Landlord Contribution”), based on $5.00 per usable square foot of
the Premises. It is understood that Landlord shall be entitled to a
supervision/administrative fee equal to 3% of the total hard and soft
construction cost, which fee shall be paid from the Landlord Contribution. Any
excess cost shall be borne solely by Tenant and shall be paid to Landlord within
10 days following Landlord’s billing for such excess cost. Tenant understands
and agrees that any portion of the Landlord Contribution not utilized by Tenant
as part of the single improvement project on or before June 30, 2019, shall
inure to the benefit of Landlord and Tenant shall not be entitled to any credit
or payment or to apply any such savings toward additional work; provided,
however, that Tenant may, upon written request delivered to Landlord not later
than October 1, 2018, apply any unused sums of the Landlord Contribution to the
Basic Rent amortized on a straight-line basis over the Term commencing October
1, 2018 and ending September 30, 2021. Landlord and Tenant shall memorialize any
such reduction in the Basic Rent on a form provided by Landlord.

 

Notwithstanding the foregoing, Tenant may utilize all or a portion of the
Landlord Contribution toward the out-of-pocket expenses incurred by Tenant for
the purchase, refurbishment and/or installation of furniture for the Premises,
and telephone and data cabling costs. Tenant shall be reimbursed for such
expenses by submitting copies of all supporting third-party invoices to Landlord
by June 30, 2019. Landlord shall reimburse Tenant in one installment within 30
days following receipt of all such invoices.

 

It is understood that the Tenant Improvements shall be done during Tenant’s
occupancy of the Premises. In this regard, Tenant agrees to assume any risk of
injury, loss or damage which may result and that no rental abatement shall
result while the Tenant Improvements are completed in the Premises. Tenant
further agrees that it shall be  solely responsible for relocating its office
equipment, furniture and furnishings in the Premises to accommodate such
improvement work.

 

 

F.

Release of Guarantor’s Liability. It is understood that the Lease is presently
guaranteed by OTIC Pharma Ltd., an Israel company (“Guarantor”), pursuant to a
Guarantee of Lease dated September 2, 2015. Effective as of the date of this
Amendment, and provided that Tenant is not then in Default under the Lease and
is not a debtor in any bankruptcy or insolvency proceedings, Guarantor shall be
released from any further obligations under that Guarantee.

 

 

 

IV.

GENERAL.

 

 

A.

Effect of Amendments. The Lease shall remain in full force and effect except to
the  extent that it is modified by this Amendment.

 

 

 

B.

Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

 

 

 

C.

Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.

 

 

 

D.

Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

 

 

E.

Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.

 

 

 

F.

California  Certified  Access  Specialist  Inspection.  
Pursuant  to  California  Civil   Code

§ 1938, Landlord hereby states that the Premises have not undergone inspection
by a Certified Access Specialist (CASp) (defined in California Civil Code §
55.52(a)(3)). Pursuant to Section 1938 of the California Civil Code, Landlord
hereby provides the following notification to Tenant: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state  law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements

 

IOPLEGAL-4-444/17/18 - Lease 242678, Amendment 249392 - 1.1

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

for the time and manner of the CASp inspection, the payment of the fee for the
CASp inspection, and the cost of making any repairs necessary to correct
violations of construction related accessibility standards within the premises."
If Tenant requests to perform a CASp inspection of the Premises, Tenant shall,
at its cost, retain a CASp approved by Landlord (provided that Landlord may
designate the CASp, at Landlord’s option) to perform the inspection of the
Premises at a time agreed upon by the parties. Tenant shall provide Landlord
with a copy of any report or certificate issued by the CASp (the "CASp Report")
and Tenant shall, at its cost, promptly complete any modifications necessary to
correct violations of construction related accessibility standards identified in
the CASp Report, notwithstanding anything to the contrary in this Lease. Tenant
agrees to keep the information in the CASp Report confidential except as
necessary for the Tenant to complete such modifications.

 

 

G.

Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

 

 

H.

Nondisclosure of Lease Terms. Tenant acknowledges that the content of
this  Amendment and any related documents are confidential information. Except
to  the  extent disclosure is required by law, Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space-planning consultants, provided, however, that Tenant may
disclose the terms to prospective subtenants or assignees under the Lease or
pursuant to legal requirement.

 

 

 

I.

Brokers. Article 18 of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Hughes Marino, Inc. / Irvine (“Tenant’s Broker”) is the
agent of Tenant exclusively.  By the execution of this Amendment, each  of
Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy of a
Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements  of California Civil Code 2079.16, and (b) the agency relationships
specified herein, which acknowledgement and confirmation is expressly made for
the benefit of Tenant’s Broker. If there is no Tenant’s Broker so identified
herein, then such acknowledgement and confirmation is expressly made for the
benefit of Landlord’s Broker. By the execution of this Amendment, Landlord and
Tenant are executing the confirmation of the agency relationships set forth
herein. The warranty and indemnity provisions of Article 18 of the Lease, as
amended hereby, shall be binding and enforceable in connection with the
negotiation of this Amendment.

 

 

 

V.

EXECUTION.

 




--------------------------------------------------------------------------------

[ggwfc1sw0nya000001.jpg][ggwfc1sw0nya000002.jpg][ggwfc1sw0nya000003.jpg]Landlord
and Tenant executed this Amendment on the date as set forth in “I. PARTIES AND
DATE.” above.

 

LANDLORD:

 

THE IRVINE COMPANY LLC,

a Delaware limited liability company

 

 

By

Steven M. Case

 

Executive Vice President Office Properties

 

 

By

Christopher J. Popma

Regional Vice President, Operations Office Properties

TENANT:

 

NOVUS THERAPEUTICS, INC.,

a Delaware corporation

 

 

By

Printed Name  Gregory J. Flesher

Title   CEO

 

 

By

 

Printed Name Title

 

 

 

[ggwfc1sw0nya000004.jpg]3